            Case 1:17-vv-01560-UNJ Document 37 Filed 11/26/18 Page 1 of 5




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: October 31, 2018

* * * * * * * * * *                           *   *    *
TIMOTHY WERNER BOOTHE,                                 *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 17-1560V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Decision on Damages; Table Injury;
AND HUMAN SERVICES,                                    *                 Influenza Vaccine; Guillain-Barré
                                                       *                 Syndrome (“GBS”).
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Robert Oushalem, San Jose, CA, for petitioner.
Linda S. Renzi, United States Department of Justice, Washington, DC, for respondent.

                                        DECISION ON DAMAGES1

        On October 19, 2017, Timothy Werner Boothe (“petitioner”) filed a petition for
compensation (“Petition”) under the National Vaccine Injury Compensation Program (“the
Program”).2 Petitioner alleged that he suffered Guillain-Barré Syndrome (GBS) as a result of
receiving an influenza (“flu”) vaccination on October 3, 2016. Petition at 1.

        On September 14, 2018, respondent filed his report in accordance with Vaccine Rule
4(c), in which respondent provides that petitioner’s claim was appropriate for compensation.
Respondent (“Resp.”) Report (“Rpt.”) at 1. On September 17, 2018, the undersigned issued a
ruling that petitioner is entitled to compensation. Ruling on Entitlement (ECF No. 24).




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this unpublished ruling
contains a reasoned explanation for the action in this case, I intend to post it on the website of the United
States Court of Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7.
Before the ruling is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version” of the ruling. Id. If neither party files a motion for redaction within 14
days, the ruling will be posted on the court’s website without any changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq.
(hereinafter “Vaccine Act” or “the Act”).
            Case 1:17-vv-01560-UNJ Document 37 Filed 11/26/18 Page 2 of 5



        On October 30, 2018, respondent filed a Proffer on an award of compensation, which
indicates petitioner’s agreement to compensation on the terms set forth therein. Proffer (ECF
No. 29). I have reviewed the Proffer and do award damages in accord with it. The Proffer is
incorporated herein and made a part hereof as Appendix A. Based on the record as a whole, I
find that petitioner is entitled to an award as stated in the Proffer.

     Consistent with the terms of the Proffer, the undersigned awards the following in
compensation:

         (A) A lump sum payment of $245,852.11 (representing $36,326.97 for past and
             future lost wages; $9,525.14 for past unreimbursed expenses; and $200,000.00
             for past and future pain and suffering) in the form of a check payable to
             petitioner, Timothy Werner Boothe.

         This amount accounts for all elements of compensation under 42 U.S.C. § 300aa-15(a).

       The Clerk of the Court is directed to ENTER JUDGMENT in accordance with this
decision.3

         IT IS SO ORDERED.
                                                                          s/Thomas L. Gowen
                                                                          Thomas L. Gowen
                                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), the entry of judgment is expedited by the parties jointly or separately filing notice
renouncing their right to seek review.


                                                           2
        Case 1:17-vv-01560-UNJ Document 37 Filed 11/26/18 Page 3 of 5



          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
TIMOTHY WERNER BOOTHE,                )
                                      )
             Petitioner,              )
                                      )    No. 17-1560V
      v.                              )    Special Master
                                      )    Thomas L. Gowen
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
____________________________________)

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On September 17, 2018, the Special Master issued a Ruling on Entitlement finding

that petitioner is entitled to vaccine compensation. Respondent proffers based on the

evidence in the record that petitioner should be awarded $245,852.11. This amount

represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

      The parties recommend that the compensation provided to petitioner should be made

through lump sum payments as described below, and request that the Special Master’s

decision and the Court’s judgment award the following: 1




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
         Case 1:17-vv-01560-UNJ Document 37 Filed 11/26/18 Page 4 of 5



A.        Petitioner’s Damages

          A lump sum payment of $245,852.11 (representing $36,326.97 for past

and future lost wages; $9,525.14 for past unreimbursed expenses; and

$200,000.00 for past and future pain and suffering), in the form of a check

payable to petitioner, Timothy Werner Boothe. This amount accounts for all

elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner

would be entitled.

       B. Guardianship

          Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

III.      Summary of Recommended Payments Following Judgment

       A. Lump sum paid to petitioner                  $245,852.11



                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                GABRIELLE M. FIELDING
                                                Assistant Director
                                                Torts Branch, Civil Division
     Case 1:17-vv-01560-UNJ Document 37 Filed 11/26/18 Page 5 of 5



                                   s/Linda S. Renzi
                                   LINDA S. RENZI
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   Ben Franklin Station, P.O. Box 146
                                   Washington, D.C. 20044-0146
                                   Tel.: (202) 616-4133

DATE: October 30, 2018
